           Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.1 Page 1 of 10
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT Co                                     iii-·--i=RJ.f[)                               \


              In the Matter of the Search of
                                                         Southern   rn::::;:f
                                                                        )
                                                                                California                 G 1
                                                                                                             ~ ~020
                                                                                                         CLLW, lJ ',' cW> I I\, : \ ':'.~ \~FQRN \A
         (Briefly describe the property to be searched                  )                             SOUTHl::.. HN lk, I h \C f Ur G - DEPUTY
          or identify the person by name and address)                   )           Case No.
                  Samsung cellular phone,
                  FPF# 2020250400109901
                                                                        )
                                                                        )
                                                                                                 2                           42
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A
located in the             Southern               District of               California           , there is now concealed (identify the
                                                                ------------
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 r/ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. Secs. 952, 960                   Importation of a Controlled Substance



          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                Applicant's signature




Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                                Karen S. Crawford , U.S. Magistrate Judge
                                                                                                Printed name and title
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.2 Page 2 of 10



 1                                         AFFIDAVIT
 2        I, Special Agent Brian M. Goulart, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                     Samsung phone
 7                     IMEI No. 352005/09/016085/7
 8                     Seized as FP&F No. 2020250400109901
 9                     ("Target Device")
1O as further described in Attachment A, and to seize evidence of crimes, specifically
11 violations of Title 21, United States Code, Sections 952, 960 and 963 as further described
12 in Attachment B. The requested warrant relates to the investigation and prosecution of
13 Jesus David SANCHEZ Solis ("Defendant") for importing approximately 29.82 kilograms
14 (65.60 pounds) of methamphetamine; 1.06 kilograms (2.33 pounds) of heroin; and 1.02
15 kilograms (2.24 pounds) of fentanyl from Mexico. into the United States. The Target
16 Device is currently in the evidence vault located at 9495 Customhouse Plaza, San Diego,
17 CA 92154.
18         2.    The information contained in this affidavit is based upon my training,
19 expenence, investigation, and consultation with other members of law enforcement.
20 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
21 Target Device, it does not contain all the information known by me or other agents
22 regarding this investigation. All dates and times described are approximate.
23                                      BACKGROUND
24         3.    I have been employed as a Special Agent with Homeland Sec~rity
25 Investigations (HSI) since September 2018. I am currently assigned to the HSI Office of
26 the Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the
27 Federal Law Enforcement Training Center in Glynco, Georgia.
28         4.    During my tenure with HSI, I have participated in the investigation of various

                                                1
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.3 Page 3 of 10



 1 narcotics trafficking organizations involved in the importation and distribution of
 2 controlled substances into and through the Southern District of California. Through my
 3 training, experience, and conversations with other law enforcement officers experienced in
 4 narcotics trafficking investigations, I have gained a working knowledge of the operational
 5 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
 6 United States from Mexico at Ports of Entry.
 7           5.   I am aware that it is common practice for narcotics traffickers to work in
 8 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
 9 to smuggle controlled substances into the United States from Mexico by concealing the
1O controlled substances in vehicles that enter the United States at Ports of Entry such as the
11 San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the importation
12 of narcotics in this manner, I am aware that narcotics traffickers in Mexico frequently
13 communicate with the individual ("the driver") responsible for driving the vehicle
14 containing the concealed narcotics into the United States. These communications can
15 occur before, during and after the narcotics are imported into the United States. For
16 example, prior to the importation, narcotics traffickers frequently communicate with the
17 driver regarding arrangements and preparation for the narcotics importation.        When the
18 importation is underway, narcotics traffickers frequently communicate with the driver to
19 remotely monitor the progress of the narcotics, provide instructions to the driver and warn
20 accomplices about law enforcement activity. When the narcotics have been imported into
21 the United States, narcotics traffickers may communicate with the driver to provide further
22 instructions regarding the transportation of the narcotics to a destination within the United
23 States.
24           6.   Based upon my training, experience, and consultations with law enforcement
25 officers experienced in narcotics trafficking investigations, and all the facts and opinions
26 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
27 can and often do contain electronic evidence, including, for example, phone logs and
28 contacts, voice and text communications, and data, such as emails, text messages, chats

                                                2
      Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.4 Page 4 of 10



 1 and chat logs from various third-party applications, photographs, audio files , videos, and
 2 location data. This information can be stored within disks, memory cards, deleted data,
 3 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 4 telephone. Specifically, searches of cellular telephones of individuals involved in the
 5 importation of narcotics may yield evidence:
 6
          a.     tending to indicate efforts to import controlled substances from Mexico
 7               into the United States;
 8
          b.     tending to identify accounts, facilities, storage devices, and/or services-
 9               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of controlled substances from Mexico into the
10
                 United States;
11
          C.     tending to identify co-conspirators, criminal associates, or others involved
12
                 in importation of controlled substances from Mexico into the United
13               States;
14
          d.     tending to identify travel to or presence at locations involved in the
15               importation of controlled substances from Mexico into the United States,
                 such as stash houses, load houses, or delivery points;
16

17        e.     tending to identify the user of, or persons with control over or access to,
                 the Target Device; and/or
18
19        f.     tending to place in context, identify the creator or recipient of, or establish
                 the time of creation or receipt of communications, records, or data involved
20
                 in the activities described above.
21
                        FACTS SUPPORTING PROBABLE CAUSE
22
          7.     On February 14, 2020, at approximately4:45 AM, Jesus David SANCHEZ
23
     Solis, ("SANCHEZ"), a permanent resident, applied for entry into the United States
24
     from Mexico through the San Ysidro Port of Entry in vehicle lane #24. SANCHEZ
25
     was the driver, sole occupant, and registered owner of a 1990 Chevrolet Silverado ("the
26
     vehicle") bearing California license plates.
27
          8.     A Customs and Border Protection Officer (CBPO) observed fresh
28
     tampering, handprints and smudges on the gas tank. SANCHEZ informed the CBPO
                                                 3
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.5 Page 5 of 10



     that there had been recent work done on the gas tank. The CBPO received two
 1
     negative Customs declarations from SANCHEZ. SANCHEZ stated he was crossing
 2
     the border to go to Santee, California.
 3
 4        9.     A Canine Enforcement Team was conducting pre-primary operations
 5 when the Human and Narcotic Detection Dog alerted to the gas tank of the vehicle.
 6         10.   A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
 7 gas tank of the vehicle.
 8
          11. Further inspection of the vehicle resulted in the discovery of 39 total
 9
   packages concealed in the gas tank of the vehicle. 36 of the packages contained a
10
   substance, a sample of which field tested positive for the characteristics of
11
   methamphetamine, with a total approximate weight of 29.82 kgs (65.60 lbs.); one (1)
12
   of the packages contained a substance, a sample of which field tested positive for the
13
   characteristics of heroin, with a total approximate weight of 1.06 kgs (2.33 lbs.); and
14
   two (2) of the packages contained a substance, a sample of which field tested positive
15
   for the characteristics of fentanyl, with a total approximate weight of 1.02 kgs (2.24
16
   lbs.).
17
18        12. SANCHEZ was placed under arrest at approximately 8:40 AM.

19         13.   During a post-Miranda interview, SANCHEZ admitted that he was going
20 to be paid an undetermined amount of currency to smuggle the narcotics into the United
21   States. SANCHEZ claimed that this was his first-time smuggling narcotics into the
22 United States. SANCHEZ stated he has a significant amount of debt and smuggled the
23 drugs to earn money to help pay off some of the debt. SANCHEZ provided the vehicle
24 to unidentified members of a drug trafficking organization. SANCHEZ stated he knew
25 the drugs were in the gas tank of the vehicle. SANCHEZ claimed that he was to receive
26 a phone call from the unidentified members of the DTO once he was in the United States
27 and that they would provide him with a location of where to meet. SANCHEZ was
28 shown the target device during the interview and admitted that it was his phone.

                                               4
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.6 Page 6 of 10



 1         14.   Based upon my expenence and training, consultation with other law
 2 enforcement officers experienced in narcotics trafficking investigations, and all the facts
 3 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
 4 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
 5 information are stored in the memory of the Target Device. In light of the above facts and
 6 my experience and training, there is probable cause to believe that Defendant was using
 7 the Target Device to communicate with others to further the importation of illicit narcotics
 8 into the United States. Further, in my training and experience, narcotics traffickers may be
 9 involved in the planning and coordination of a drug smuggling event in the days and weeks
10 prior to an event. Co-conspirators are also often unaware of a defendant's arrest and will
11 continue to attempt to communicate with a defendant after their arrest to determine the
12 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
13 for individuals, such as Defendant, to attempt to minimize the amount of time they were
14 involved in their smuggling activities, and for the individuals to be involved for weeks and
15 months longer than they claim. Accordingly, I request permission to search the Target
16 Device for data beginning on January 14, 2020, up to and including February 14, 2020.
17                                     METHODOLOGY
18         15.   It is not possible to determine, merely by knowing the cellular telephone's
19 make, model and serial number, the nature and types of services to which the device is
20 subscribed and the nature of the data stored on the device. Cellular devices today can be
21   simple cellular telephones and text message devices, can include cameras, can serve as
22 personal digital assistants and have functions such as calendars and full address books and
23 can be mini-computers allowing for electronic mail services, web services and rudimentary
24 word processing. An increasing number of cellular service providers now allow for their
25 subscribers to access their device over the internet and remotely destroy all of the data
26 contained on the device. For that reason, the device may only be powered in a secure
27 environment or, if possible, started in "flight mode" which disables access to the network.
28 Unlike typical computers, many cellular telephones do not have hard drives or hard drive

                                               5
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.7 Page 7 of 10



 1 equivalents and store information in volatile memory within the device or in memory cards
 2 inserted into the device. Current technology provides some solutions for acquiring some of
 3 the data stored in some cellular telephone models using forensic hardware and software.
 4 Even if some of the stored information on the device may be acquired forensically, not all
 5 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
. 6 data acquisition or that have potentially relevant data stored that is not subject to such
 7 acquisition, the examiner must inspect the device manually and record the process and the
 8 results using digital photography. This process is time and labor intensive and may take
 9 weeks or longer.
10         16.    Following the issuance of this warrant, I will collect the Target Device and
11   subject it to analysis. All forensic analysis of the data contained within the telephone and
12 its memory cards will employ search protocols directed exclusively to the identification
13 and extraction of data within the scope of this warrant.
14         17.    Based on the foregoing, identifying and extracting data subject to seizure
15 pursuant to this warrant may require a range of data analysis techniques, including manual
16 review, and, consequently, may take weeks or months. The personnel conducting the
17 identification and extraction of data will complete the analysis within 90 days, absent
18 further application to this court.
19                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
20         18.    Law enforcement has not previously attempted to obtain the evidence sought
21   by this warrant.
22                                        CONCLUSION
23         19.    Based on the facts and information set forth above, I submit there is probable
24 cause to believe that a search of the Target Device will yield evidence of Defendant's
25 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
26 request that the Court issue a warrant authorizing law enforcement to search the item
27 described in Attachment A and seize the items listed in Attachment B using the above-
28 described methodology.

                                                6
       Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.8 Page 8 of 10




 1
 2 I swear the foregoing is true and correct to the best of my knowledge and belief.
 3
 4
                                           Special Ag~                ulart
 5
                                           Homeland Security Investigations
 6
     Subscribed and.sworn to before me this 18th day of February, 2020.
 7          /


 8
 9
   Honoraole~ _,,... . Crawford
10 United States Magistrate Judge
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

                                              7
  Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.9 Page 9 of 10



                                 ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Samsung phone ·
      IMEi No. 352005/09/016085/7
      Seized as FP&F No. 2020250400109901
      (the "Target Device")

The Target Device is currently in the possession of Homeland Security Investigations,
9495 Customhouse Plaza, San Diego, CA 92154.
 Case 3:20-mj-00742-KSC Document 1 Filed 02/18/20 PageID.10 Page 10 of 10



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of January 14, 2020, up to and including February 14, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of Methamphetamine, heroin and/or fentanyl, or some other
             federally controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations ofTitle 21, United States Code, Sections 952, 960 and
963.
